 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of Painters and AlliedTrades of the United States and Canada, Local813, AFL-CIO and Cincinnati Floor Companyand Local Union No. 302, United Brotherhoodof Carpenters and Joiners of America, AFL-CIO. Case 9-CD-397April 29, 1982DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTERThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by Cincinnati Floor Company,herein called the Employer, alleging that Interna-tional Brotherhood of Painters and Allied Tradesof the United States and Canada, Local 813, AFL-CIO, herein called the Painters, violated Section8(b)(4)(i) and (ii)(D) of the Act by engaging in cer-tain proscribed activity with an object of forcingor requiring the Employer to assign certain workto employees represented by it rather than to em-ployees represented by Local Union No. 302,United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, herein called the Carpenters.Pursuant to notice, a hearing was held beforeHearing Officer Deborah R. Grayson on October16 and 20, 1981. All parties appeared at the hearingand were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and toadduce evidence bearing on the issues. Thereafter,the Employer, the Painters, and the Carpentersfiled briefs, which have been duly considered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this case, the Boardmakes the following findings:I. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer, an Ohio corporation with its principal placeof business in Cincinnati, Ohio, is engaged as an in-terior contractor in the building and constructionindustry. During the past 12 months, a representa-tive period, the Employer, in the course and con-duct of its business operations, purchased and re-ceived products valued in excess of $50,000 which261 NLRB No. 69were shipped to its Cincinnati, Ohio, facility direct-ly from points outside the State of Ohio.Based on the foregoing, we find that CincinnatiFloor Company is engaged in commerce within themeaning of Section 2(6) and (7) of the Act, andthat it will effectuate the purposes of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and we find, that both thePainters and the Carpenters are labor organizationswithin the meaning of Section 2(5) of the Act.III. THE DISPUTEA. Background and Facts of the DisputeThe Employer is a flooring subcontractor toMellon-Stuart Company, which is building theHenderson Center athletic facility on the campusof Marshall University in Huntington, West Virgin-ia. Pursuant to the terms of its contract withMellon-Stuart, the Employer is installing polyure-thane floors to form the main arena playing sur-face, smaller floors in other areas of the facility,and a swimming pool deck. The contract furtherprovides for the Employer to install six woodenhandball courts.The installation of polyurethane floors involvesthe application of various liquids to the finishedconcrete slab. Before the process begins, the install-ers clean the concrete by sanding the floor surface.The initial step involves treating the concrete slabwith a binding agent which causes the solidificationof liquid polyurethane. Then a base coat of poly-urethane is spread over the floor using a mixingmachine and hand trowel. The installers subse-quently repeat this process when applying the topcoat. It is essential that these employees utilize theproper mixing ratios of polyurethane to ensure thatthe substance hardens during reaction with its bind-ing agent. Upon completion of this job, the install-ers spray a sealer on the floor that eliminates therough texture created by the chemical reaction.This operation must be done within 24 hours afterapplication of the top coat to prevent dirt anddebris from seeping into the floor. The next proce-dure is the striping phase of those floor surfaces onwhich athletic contests will be held. After layingdown tape to define the boundaries of the varioussports played there, the installers then paint the re-quired lines on the floor using a brush, roller, orairless spray. The striping process in the mainarena of the Henderson Center is extremely com-plex since the facility will be used for basketball,track, tennis, volleyball, and badminton. The instal-462 INTERNATIONAL BROTHERHOOD OF PAINTERS LOCAL 813lation process is completed when employees putanother coat of sealer on the synthetic floor.Pursuant to its national agreement with the Em-ployer, the Carpenters International Union and itsrespective locals have represented the Employer'semployees engaged in polyurethane floor installa-tion for about 11 years. The Employer permanentlyemploys about 30 mechanics represented by theCarpenters Cincinnati Local who have been trainedextensively in the application of polyurethane ma-terials. It assigns at least two of these employees toeach jobsite. The mechanics ordinarily install resil-ient floors without any onsite supervision. Further-more, the Employer's contract with the Interna-tional Union requires it to abide by the terms of theLocal agreement applicable to the jobsite. Thus,when the Employer needs additional employees toassist its mechanics, it contacts the Carpentershiring hall in the jobsite area. It has employedabout seven different employees on the HendersonCenter project from the hiring hall operated by theCarpenters Local concerned herein.In late August 1981,1 the Employer learned froma job superintendent on the Henderson Centerproject that the Painters was seeking the assign-ment of polyurethane floor work to employees rep-resented by it. The Painters subsequently requesteda jobsite conference to discuss this issue. Duringthe conference held on September 9, the Paintersbusiness agent, Marvin McGuire, demanded thatthe Employer assign the project's flooring work toemployees represented by the Painters. The Em-ployer's representative replied that he was assign-ing this work to employees represented by the Car-penters in accordance with the Company's estab-lished practice. Later that day, Douglas Drenik,the Employer's vice president of flooring oper-ations, sent a letter to the Carpenters verifying itsassignment of the work to employees representedby the Carpenters.The Painters then notified its International Unionthat a jurisdictional dispute existed at the MarshallUniversity jobsite. Thereafter, on September 22,the parties again held a jobsite conference concern-ing the work assignment dispute. They were unableto resolve the dispute because both Unions contin-ued to claim the installation work on behalf of em-ployees they represent. Furthermore, McGuirethreatened to picket the Henderson Center projectif the Employer did not reassign such work to em-ployees represented by the Painters. The repre-sentative of the Carpenters International Uniontold McGuire that he would instruct employeesrepresented by Carpenters not to honor any picketline established by the Painters.'All dates are in 1981, unless otherwise indicated.Following this meeting, the Painters immediatelycommenced picketing at the jobsite. They carriedsigns mounted on baseball bats which stated thatthe Employer did not have a contract with thePainters. Thereafter, the Employer filed the instantcharge on September 23. After a Federal districtcourt subsequently issued a temporary restrainingorder prohibiting the conduct engaged in by thePainters, the picketing at Marshall Universityceased on September 30. There has been no furtherpicketing at the jobsite.B. The Work in DisputeThe notice of hearing issued in this case de-scribes the work in dispute as follows:Installing and completing various flooringwork including the painting, stripping [sic] andsealing of the polyurethane floors, on the Hen-derson Center Project of Marshall Universitylocated at Huntington, West Virginia.The evidence shows, as noted, that the Paintersinitially demanded all work involved in installingpolyurethane floors at the project. Thereafter,during the hearing herein, the Painters redefined itsclaim for the Employer's installation work to in-clude only those tasks involved in sealing, striping,painting, and finishing the synthetic floors. Sincenone of the other parties contests this limitation ofthe disputed work, we therefore shall confine ourdetermination of the instant dispute to the polyure-thane flooring work specifically claimed by thePainters at the hearing.In reaching this conclusion, we have noted thatthe Painters also seeks to have the employees itrepresents perform similar work during the installa-tion of wooden handball courts at the project. Therecord discloses that the Painters raised this issuefor the first time at the hearing. In these circum-stances, we conclude that the Painters' belatedclaim for such work was insufficient to give theEmployer and the Carpenters notice that the in-stant 10(k) dispute would encompass mattersbeyond those specified in the notice of hearing.Accordingly, we shall not consider the installationof wooden floors in determining this dispute.C. The Contentions of the PartiesThe Painters argues that there is no reasonablecause to believe that it has violated Section8(bH4)(D) of the Act since it denies ever threaten-ing to picket the Henderson Center project. Fur-thermore, according to the Painters, the picketingit did engage in was designed solely to protest theEmployer's failure to enter into a collective-bar-gaining agreement with the Painters. In the event463 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the Board does decide to make a determina-tion of this dispute, the Painters argues that the dis-puted work should be awarded to employees it rep-resents in view of their possession of the requisiteskills, the Employer's contract with District 12 ofthe Cincinnati Painters Local, area practice, andeconomy of operations.The Employer contends that the Painters violat-ed Section 8(b)(4)(D) of the Act by making threat-ening statements and engaging in picketing for aproscribed purpose. It submits that an award of thedisputed work to employees represented by theCarpenters would be appropriate based upon theircollective-bargaining agreement, the Employer'spresent assignment and past practice, relative skills,job impact, and efficiency and economy of oper-ations. The Employer also contends that there is areal possibility that the dispute will continue torecur at other jobsites unless the Board makes abroad award of the work in dispute. It thereforerequests that the Board extend the scope of thework award to cover the performance of suchwork throughout the geographical jurisdiction ofPainters Local 813. The Carpenters position essen-tially is in agreement with that of the Employer.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of theAct, it must be satisfied that: (1) there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated, and (2) there is no agreed-upon methodfor the voluntary resolution of the dispute.With respect to (1) above, the record disclosesthat during the jobsite conference held on Septem-ber 22, the Painters business representative, MarvinMcGuire, threatened to establish a picket line if theEmployer did not alter its assignment of the disput-ed work. While McGuire denied threatening theEmployer in any manner, it is well settled that aconflict in testimony does not prevent the Boardfrom proceeding under Section 10(k) for, in thistype of proceeding, the Board is not charged withfinding that a violation did in fact occur, but onlythat reasonable cause exists for finding such a vio-lation. Moreover, following that meeting, thePainters immediately commenced picketing at theHenderson Center project. The Painters contends,as noted, that the object of the picketing was notthe disputed work, but rather a collective-bargain-ing agreement with the Employer. However,McGuire admitted at the hearing that:...my local don't really care if CincinnatiFloors [sic] signs a new contract or not. Theywas putting out public information that Cincin-nati Floor had no contract with the Painterswhile doing Painters normal past practice,whatever the work may be called, while theywere doing the painting of the HendersonBuilding.Based on McGuire's testimony and the timing ofthe picketing, we conclude that there is reasonablecause to believe that an object of the Painters pick-eting was to force the Employer to assign the dis-puted work to employees it represents.2According-ly, without ruling on the credibility of the testimo-ny at issue,' we find that there is reasonable causeto believe that Section 8(b)(4)(D) has been violat-ed.With respect to (2) above, there is no evidence inthe record and no party otherwise contends that anagreed-upon method exists for the voluntary reso-lution of this dispute. We therefore find that thedispute is properly before the Board for determina-tion under Section 10(k) of the Act.E. Merits of the DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of the disputed workafter giving due consideration to various relevantfactors.4As the Board has frequently stated, thedetermination in a jurisdictional dispute case is anact of judgment based on commonsense and experi-ence in weighing these factors. The following fac-tors are relevant in making a determination of thedispute before us.1. Board certifications and relevant collective-bargaining agreementsThere is no evidence that either of the labor or-ganizationsconcerned herein has been certified bythe Board as the collective-bargaining representa-tive for a unit of the Employer's employees.The Employer's existing contract with the Car-penters International Union, as noted, requires thatit abide by all terms and conditions of the Localagreement in effect where the work is situated. Ar-ticle 7 of the contract applicable to the HendersonCenter jobsite provides, inter alia, that "the TradeAutonomy of the Union shall apply to the follow-ing divisions and subdivisions of the Trade ...Wood and Resilient Floor Layers, and Finishers...." Therefore, we conclude that the Carpenters'Laborers' Lecal 676 (Clyde Stewart Excaating Ca. Inc), 229 NLRB664, 665 (1977).' See, e.g., Local Union Na 334,. Laborers International Union ofNorthAmerica AFL-CIO (C H. Heist Corporation), 175 NLRB 608, 609 (1969).4N.LR.. v. Radio A Television Broadcaut Engineers Union, Local 1212International BrotherAood of Electrical Workeri AFL-CIO [ColumbiaBroadcasting System), 364 U.S. 573 (1961) International Association of Ma-chinist; Lodge Na 1743. AFL-CIO (J. A. Jones Construction Company),135 NLRB 1402 (1962).464 INTERNATIONAL BROTHERHOOD OF PAINTERS LOCAL 813contract with the Employer covers the work indispute.During the hearing, the Painters introduced evi-dence that the Employer is signatory to an agree-ment with District 12 of the Cincinnati PaintersLocal. This contract also requires the Employer toabide by the Local agreement applicable to the job-site. Unlike the Carpenters contract, however, noprovision in the Local agreement of the Paintersspecifically covers the disputed work. Indeed, thepicket signs stated that there is no such contract.Accordingly, while there are no certificationswhich would favor an award of the disputed workto either group of employees, we find that the Car-penters existing collective-bargaining agreementwith the Employer favors an award of such workto employees represented by the Carpenters.2. Employer's present assignment and pastpracticeConsistent with its practice for the past 11 years,the Employer assigned the disputed work to its em-ployees who are represented by the Carpenters.The Employer also has expressed a preference thatsuch work be performed by those employees. Inview of the foregoing, we find that the Employer'spresent assignment and past practice favor anaward of the disputed work to employees repre-sented by the Carpenters.3. Relative skillsThe Employer permanently employs mechanicsrepresented by the Carpenters who possess at least2 years' training in the installation of polyurethanefloors. These permanent employees, however, areused by the Employer to supervise less experiencedgroups of employees hired on a project-by-projectbasis. There is no evidence that the Employer re-quires that the employees it hires for a project haveprevious specific experience with polyurethanefloors. Apparently, any employee with similar ex-perience, such as on wooden floors, is qualified. Inthis case, both groups of employees have experi-ence in similar work on wooden floors. In view ofthe foregoing, we find that this factor does notfavor an award of the disputed work to eithergroup of employees.4. Area practiceThere is evidence that employees represented bythe Carpenters previously have performed the dis-puted work at two jobsites in the vicinity of Hun-tington, West Virginia. Employees represented byPainters Local 813 have not done such work. ThePainters, however, also adduced evidence that em-ployees represented by its sister Local 804 havedone similar work on college campuses in Morgan-town and Fairmont, West Virginia. Accordingly,we find that this factor does not favor an award ofthe disputed work to either group of employees.5. Efficiency and economy of operationsDue to the operations engaged in by other sub-contractors at the Henderson Center project, theEmployer cannot work continuously on all thepolyurethane floors required by its contract withMellon-Stuart. Under the present assignment of thedisputed work, employees represented by the Car-penters perform every function involved in the in-stallation process. The Employer therefore is ableto interchange these employees between the disput-ed work and other flooring work. It also can per-form both the work in dispute and other tasks withone work force. The Painters employees, by con-trast, are claiming only the sealing, striping, paint-ing, and finishing of the polyurethane floors. Thus,it is evident that the fragmentation of the Employ-er's operations, as the Painters desires, would resultin the Employer hiring additional employees tocomplete the same amount of work. In this situa-tion, employees represented by either the Paintersor the Carpenters might stand idle while the othergroup of employees finished a part of a job cur-rently performed by the Carpenters employees.Accordingly, we find that the factors of efficien-cy and economy favor awarding the disputed workto employees represented by the Carpenters.6. Job impactThe Employer contends that an adverse awardof the disputed work will result in the eliminationof jobs for its mechanics represented by the Car-penters. We have noted, however, that the Paintersdoes not seek to perform all work involved in in-stalling polyurethane floors. Thus, the Employerwould still require its mechanics' services to cleanthe finished concrete slab in preparation for the in-stallation work and to spread the base and topcoats of polyurethane over that surface. In thesecircumstances, the evidence is insufficient to estab-lish that the Employer would dismiss any of themechanics represented by the Carpenters in theevent that the disputed work is awarded to em-ployees represented by the Painters.We therefore find that this factor does not favoran award of the disputed work to either group ofemployees.ConclusionUpon the record as a whole, and after full con-sideration of all the relevant factors involved, weconclude that the Employer's employees who are465 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresented by Local Union No. 302, UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO, are entitled to perform the work in dis-pute. We reach this conclusion based on the Em-ployer's current collective-bargaining agreementwith the Carpenters, the Employer's present assign-ment and past practice, and efficiency and econo-my of operations. Accordingly, we shall determinethe instant dispute by awarding the disputed workto employees represented by Local Union No. 302,United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, but not to that Union or itsmembers. Additionally, we find that the Painters isnot entitled by means proscribed under Section8(b)(4)(D) of the Act to force or require the Em-ployer to assign the disputed work to employeesrepresented by it.Scope of the AwardThe Employer requests that the Board issue abroad work award on behalf of the Carpenters tobe applicable throughout the Painters territorial ju-risdiction. It contends that such an award is neces-sary to avoid further jurisdictional work interrup-tions at other construction sites in the Huntington,West Virginia, area. The record contains no evi-dence, however, which demonstrates that thePainters again will resort to means proscribed bySection 8(b)(4)(D) of the Act to obtain the disputedwork as it becomes available on future jobs. Wetherefore find that the issuance of the broad ordersought by the Employer is not warranted in thiscase.5Thus, our present determination of dispute isS See. e.g., Local Union Number 417, International Association of Bridge.structural and Ornamental Ironworkers AFL-CIO (Spancrete Northeast,Inc.), 219 NLRB 986, 989, 990 (1975).limited to the particular controversy which gaverise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:1. Employees of Cincinnati Floor Company whoare represented by Local Union No. 302, UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO, are entitled to perform the work in-volved in sealing, striping, painting, and finishingpolyurethane floors at the Henderson Centerproject on the campus of Marshall University inHuntington, West Virginia.2. International Brotherhood of Painters andAllied Trades of the United States and Canada,Local 813, AFL-CIO, is not entitled by means pro-scribed by Section 8(b)(4)(D) of the Act to forceor require Cincinnati Floor Company to assign thedisputed work to employees represented by it.3. Within 10 days from the date of this Decisionand Determination of Dispute, International Broth-erhood of Painters and Allied Trades of the UnitedStates and Canada, Local 813, AFL-CIO, shallnotify the Regional Director for Region 9, in writ-ing, whether or not it will refrain from forcing orrequiring Cincinnati Floor Company, by meansproscribed by Section 8(b)(4)(D) of the Act, toassign the disputed work to employees representedby it rather than to employees represented byLocal Union No. 302, United Brotherhood of Car-penters and Joiners of America, AFL-CIO.466